Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 18, 2022

The Court of Appeals hereby passes the following order:

A22A1707. MASTROM v. THE STATE.

      Appellant Matthew Mastrom moves pro se to supplement the appellate record
in this case, asserting that numerous documents were improperly omitted from the
record that the trial court transmitted to this court. He states in his motion that he has
also filed with the trial court a motion to complete or supplement the record under
OCGA § 5-6-41 (f), and we have confirmed with the Clerk of the Superior Court of
Bartow County that such a motion is pending before that court. Having reviewed the
motion that Mastrom filed with this court, we believe that the trial court is in the
better position to determine the scope of the record that was before that court when
it made the ruling at issue in this appeal.


      Accordingly, we hereby ORDER that this case be remanded to the trial court
for that court to rule on Mastrom’s pending motion to complete or supplement the
record. Once the trial court has ruled on that motion and established the scope of the
record, the Clerk of the Superior Court of Bartow County shall, within thirty days,
transmit the full record to this court for re-docketing in this court.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/18/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.